Case 1:18-cv-09516-AT-DCF Document 170 Filed 01/19/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ROMAIN R. BRANCH,
Plaintiff,

-against-
STATE UNIVERSITY OF NEW
YORK and AYMAN FANOUS, Individually and
as Chair of the Department of Psychiatry, STATE
UNIVERSITY OF NEW YORK DOWNSTATE
MEDICAL CENTER,

Defendants.

 

 

ANALISA TORRES, United States District Judge:

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:
DATE FILED: _1/19/2021

 

18 Civ. 9516 (AT)

ORDER

The Court has reviewed the parties’ pre-motion letters, ECF Nos. 168-169.

Accordingly:
1. Defendants’ request to file a motion for summary judgment is GRANTED;
2. By February 23, 2021, Defendants shall file their motion for summary judgment;
3. By March 9, 2021, Plaintiff shall file his opposition; and
4. By March 23, 2021, Defendants shall file their reply, if any.

SO ORDERED.

Dated: January 19, 2021
New York, New York

On-

 

ANALISA TORRES
United States District Judge
